Citation Nr: 1528578	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-34 521 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of fracture of the right talus and medial malleolar.

2.  Entitlement to a rating in excess of 10 percent for status post right knee posterior cruciate ligament and anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to October 1989 and from June 1991 to July 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran underwent VA examinations for his service-connected right knee and ankle disabilities in July 2012.  A VA treatment record call center note dated in October 2012 reflects that the Veteran reported that his right ankle swells and his right knee and ankle were getting worse.  He stated that this was affecting his mobility.

In his December 2013 VA Form 9 the Veteran reported that he had increased right knee pain and that he was increasingly losing the ability to use his right knee.  He also reported that his ankle is stiffer and aches daily.

The July 2012 VA ankle examination report does not reflect ankle swelling, stiffness, or daily aching.  Further, the July 2012 VA knee examination does not reflect any pain on movement.

Moreover, in the June 2015 Appellant's Brief, the Veteran's representative requested that VA obtain the most recent VA treatment records and conduct a current examination.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, a remand for a new VA examination is warranted.

Because the Veteran receives treatment for his right ankle and right knee disabilities through VA and the most recent treatment records in the claims file are dated in November 2013, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from November 2013 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right ankle and right knee disabilities.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted. 

All ranges of motion of the right ankle and right knee should be tested and reported in degrees. 

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss of the right knee and right ankle. 

The examiner must also note the degree(s) of additional range of motion loss, or favorable or unfavorable ankylosis, due to pain on use and during flare-ups. 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the left knee, the examiner should express the degree of additional range of motion loss, or favorable or unfavorable ankylosis, due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the right knee and, if so, its severity.

The examiner must also characterize the nature of the right ankle disability as slight, moderate, or marked.

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.
 
3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




